Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “placing the basic product into the interior processing chamber and heating the basic product to the first temperature in the interior processing chamber the processing cylinder” since the specification and claims teach the “collection tank including a first temperature adjustable wall”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention such as heating to a first temperature in the interior processing chamber.  Similarly the specification is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected due to the phrase “placing the basic product into the interior processing chamber and heating the basic product to the first temperature in the interior processing chamber” since the claims teach the “collection tank including a first temperature adjustable wall” and thus it is unclear if the “first temperature adjustable wall” is a different wall from the first heating temperature area, with respect to the same or with respect to something altogether.  Similarly, it is unclear how the first temperature is attained in the processing chamber with respect to providing a first sensor in the collection tank and a second sensor in the interior processing chamber to determine the respective temperatures of the discrete batch of the basic product in the collection tank and the interior processing chamber and using signals from the first and second sensors to control the single thermal treatment plant, operation of the first temperature adjustable wall, and operation of the second temperature adjustable wall, to obtain the first temperature, the second temperature and the third temperature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krueter (GB 1286486) in view of Georgette (Chocolate: a Complete Beginner's Guide) and Agapiou (5447371).
Krueter teaches an apparatus and a method for making chocolate, comprising providing a chocolate processing machine (fig. 1 ref. 36) including at least one processing container (pg. 6 lines 75-76, fig. 1a ref. 37; alternative interpretation pg. 4 line 28-33 heated supply means).  Placing a basic product for forming chocolate inside at least one processing container (fig. 1a ref. 37; alternatively with respect to supply source pg. 4 lines 28-33; pg. 4 lines 66-70), subjecting said product to thermal treatment (pg. 6 lines 15-24; alternatively pg. 4 lines 29-32 means for heating) and mixing (pg. 5 lines 119-120) in the processing container (fig. 1a ref. 37;  lines 3-6), the thermal treatment comprising the following sequence, heating the basic product to a first, chocolate melting temperature (pg. 4 lines 29-31; pg. 4 lines 66-70; pg. 4 lines 70-73 ref. 37; where it is noted that though Krueter teaches cooling at ref. 37 the container is maintained at an 
Providing that the processing cylinder (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37) includes an interior processing chamber (pg. 6 lines 21-22; area within jacket) for processing the basic product and a second temperature adjustable wall surrounding the interior processing chamber (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchangers), wherein the second temperature adjustable wall is separate and distinct from the first temperature adjustable wall (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchange).
The conducting the thermal treatment includes providing a single thermal treatment plant (pg. 7 lines 70-77; pg. 4 lines 26-30) operating according to a thermodynamic cycle (pg. 6 lines 84-89) and controlling the single thermal treatment plant to adjust temperatures of the first temperature adjustable wall and the second temperature adjustable wall separately and independently from one another (pg. 6 lines 15-20; different heating jackets; pg. 6 lines 90-105; pg. 4 lines 28-32 supply source different heated temperature than ref. 37 pg. 4 lines 66-74).
Wherein the chocolate processing machine and the processing cylinder are surrounded by an ambient environment, where it is noted ambient environment is omnipresent, and with respect to the closed machine relative an area it’s within.

Placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 6 lines 11-14; alternative interpretation relative supply source pg. 4 lines 28-33), after the basic product is heated to the first, chocolate melting temperature, transferring all of the basic product contained in the collection tank to the interior processing cylinder (pg. 5 lines 119-126; pg. 6 lines 79-85), cooling the basic product from the first chocolate melting temperature to the second temperature in the interior processing chamber (pg. 4 lines 33-35; alternative pg. 4 lines 68-79) by adjusting a temperature of a wall of the processing cylinder (pg. 6 lines 15-27; jackets of 37 and heat exchangers), heating the basic product to the third temperature in the interior processing chamber (pg. 4 lines 35-41; pg. 7 lines 12-27 pg. 7 lines 69-77; where Krueter teaches cooling and heating in the same chamber and controlling temperature change as defined by attained temperatures) by adjusting the temperature of the temperature adjustable wall (pg. 7 lines 8-20).  
It is noted with respect to the phrase to reduce a quantity of type VI crystals present, Krueter teaches applicants same claimed cooling temperature.  It is further noted that the claim “reduce a quantity”, does not exclude type VI crystals, where cooling reduces all type crystals vs. heating.  With respect to promoting formation of stable type V crystals Krueter teaches the same method of heating, cooling and heating to achieve a final chocolate of crystals in the stable form as opposed to the instable form where Georgette teaches cooling to allow “good” crystals to form and re-heating to eliminate any bad crystals that may have formed.  
More specifically Krueter teaches the first temperature is a melting temperature, the second temperature including 29C (pg. 6 lines 129-130), the third temperature between the second temperature and the first temperature (pg. 4 line 82; pg. 7 lines 13-17) and the basic product is enclosed in the processing cylinder to be sealingly isolated from an ambient environment during cooling and heating to the third temperature (fig. 1a ref. 42 and 43, fig 1b ref. 37), where it is noted Krueter teaches defined vessels to achieve a specific temperature though silent to sealingly isolated from an ambient environment.
Providing a first sensor in the collection tank (pg. 6 line 66 ref. 61 first interpretation), though silent to the heat exchangers further comprising sensors and with respect to the second interpretation though silent to a sensor within the heated supply 
With respect to the second interpretation where the supply container is taken as the processing container, Krueter is silent to mixing (pg. 5 lines 119-120) in the processing container (fig. 1a ref. 37) or a temperature adjustable wall for conducting the thermal treatment by adjusting a temperature of at least one wall of the at least one processing container (pg. 6 lines 1-14) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 27-33), transferring all of the basic product contained in the collection tank to the interior processing cylinder, or providing a first sensor in the collection tank to determine the respective temperatures of the discrete batch of the basic product in the collection tank.
Though silent to mixing in the processing container, Krueter teaches heating to a first temperature above the highest melting temperature (pg. 4 lines 28-32) in addition to teaching supplying the substance from the supply source where each of the subsequent stages and apparatus comprise conveying means for moving the substance.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the supply source comprising a conveying means such as in the instant case mixing means such as a screw conveyor for its art recognized purpose of moving the substance from one processing vessel to another including from the supply source, i.e. processing container, collection tank to vessel 37, i.e. the interior processing chamber (pg. 6 lines 2-14).
With respect to the second interpretation, though silent to a temperature adjustable wall for conducting the thermal treatment by adjusting a temperature of at least one wall of the at least one processing container, Krueter does teach heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32).  

Thus since Krueter recognizes heating means for heating the supply source, in addition to recognizing heating jackets at subsequent processing vessels for achieving defined temperature regulation and since Agapiou teaches that it is known to provide heating jackets comprising resistance heating elements connected to a same wall of the processing cylinder taught by Krueter (col. 2 lines 37-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the supply source comprising a temperature adjustable wall as the means for heating the supply as desired by Krueter, including resistance heating elements connected to the side wall as taught by Agapiou for its art recognized purpose of achieving a same heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32) as desired by Krueter.  
Though silent to providing a first sensor in the collection tank to determine the respective temperatures of the discrete batch of the basic product in the collection tank, Krueter does teach heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32).  Thus since Krueter recognizes heating means for heating the supply source, in addition to recognizing providing temperature sensors for regulating temperature of the substance in subsequent steps (pg. lines 60-70).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the supply source comprising a sensor in the collection tank for its art recognized purpose of heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32) prior to supplying the substance to subsequent processing as taught by Krueter.
Though silent to transferring all of the basic product contained in the collection tank to the interior processing cylinder, Krueter does teach batch preparation (pg. 6 lines 74-75), in addition to heating the basic product to the first, chocolate melting temperature 
With respect to the first interpretation Krueter is silent to the heat exchangers comprising a sensor within.  Thus since Krueter teaches in the interpretation providing a first sensor in the collection tank (pg. 6 line 66 ref. 61 first interpretation).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a sensor within the heat exchanger in addition to the taught sensor in vessel 37 since Krueter recognizes controlling by temperature regulation of a chocolate mass thus providing an indication of the temperature in further heat exchangers, both relative batch and continuous production and achieving a same respective temperatures of the discrete batch of the basic product in the collection tank and the interior processing chamber as taught by Krueter prior to initiation of subsequent stages.
Though illustrating ref. 44 and 46 as open, Krueter does teach achieving defined temperatures, where Agapiou teaches a covering (fig. 1 ref. 20).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach sealingly isolated by providing a lid as taught by Agapiou for its art recognized benefit of achieving and maintaining a chocolate temperature as taught by Krueter due to isolated vessels.  In addition Krueter teaches isolated outside environment of the heat exchange fluid or a second instance with respect to the quantity of material being passed between heat exchangers being isolated from the outside environment.  Krueter teaches providing closed areas for achieving defined temperature conditions within in addition to teaching pumps which are open or closed.  Thus with respect to the closed system and treating within closed vessels, Krueter is taken to teach isolation from the ambient environment due to closed vessels and alternatively with respect to temperature, i.e controlled vs. ambient, i.e. isolated from ambient temperatures.
Further with respect to type V and VI crystals that Krueter teaches cooling to the temperature of 29C (pg. 6 lines 129-130), in addition to teaching the same third re-
Since Krueter teaches heating to a first temperature above the highest melting temperature of the chocolate (pg. 3 lines 29-31), where Georgette teaches first melting temperatures between 43C and 47C (pg. 8 melt temperature) it would have been obvious to one of ordinary skill in the art to teach melting temperature which are specific to chocolate for its art recognized purpose of tempering chocolate and more specifically providing a basic melting process to melt the cocoa butter crystals completely as desired by both (pg. 5 last two lines).
 Krueter is silent to teaching a time of keeping being greater than 0 minutes and less than 7 minutes at the product first temperature.  However Krueter does teach a continuous process or a batch process at a rate to achieve temperature regulation (pg. 7 lines 66-68), a predetermined treatment program and cooling once the chocolate reaches the first melting temperature (pg. 6 lines 85-100).  Thus since Krueter desires providing the chocolate heated to a specific temperature it would have been obvious to one of ordinary skill in the art to teach a time of less than 7 minutes, such as in the instant case immediately, or once the first melting temperature is attained for its art recognized purpose of cooling the melted chocolate as taught by Krueter such that cooling the basic product from the first, chocolate melting temperature to the second temperature is while the chocolate is at the desired heated temperature which dictates the start of the step wise process, maintaining a desired temperature and achieving a desired temperature at a rate within reasonable limits as taught by Krueter (pg. 7 lines 66-68).
Though silent to the third temperature being 31C, Krueter does teach tempering chocolate where tempering as taught by Krueter includes a third step of re-heating the mass without overheating up to a predetermined third temperature (pg. 7 lines 12-14).  Thus since Krueter and Georgette teach re-heating to temperatures without overheating 
In addition with respect to the selection of a singular temperature, Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).  Thus since is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  In the instant case Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).

Krueter further teaches providing a transfer system (pg. 6 lines 74-84; second interpretation fig. 1a ref. 46) connected between the collection tank and the interior processing chamber for transferring the basic product from the collection tank to the interior processing chamber (pg. 6 lines 74-84; second pg. 6 lines 11-14), the transfer system including a duct (pg. 5 lines 121-125; second pg. 6 lines 80-81; supply line).
 With respect to the first interpretation where vessel 37 is the collection tank, though silent to comprising a pump in the duct connecting with the heat exchangers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific from the broadly taught conveying means or drives means which are known as taught by Krueter (pg. 6 lines 9-11) such as pump, which Krueter also recognizes as a conveying means (pg. 7 lines 45-49) for its art recognized purpose of conveying, such as in the instant case pumping, the basic product from the collection tank to the interior processing chamber (pg. 6 lines 95-98).
With respect to the second interpretation where supply source is the collection tank, though silent to comprising a pump in the duct 46 providing vessel 37, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific from the broadly taught conveying means or drives means which are known as taught by Krueter (pg. 6 lines 9-11) such as pump, which Krueter also recognizes as a conveying means (pg. 7 lines 45-49) for its art recognized purpose of conveying, such as in the instant case pumping, the basic product from the collection tank to the interior processing chamber (pg. 6 lines 95-98).
After transferring all of the basic product contained in the collection tank to the interior processing chamber, isolating the basic product in the interior processing chamber from:
1)    the collection tank by providing that the pump is not pumping (pg. 6 lines 80-84), and
2)    air in the ambient environment outside the interior processing chamber by sealing the interior processing chamber from the ambient environment by the providing that the pump is not pumping (pg. 7 lines 43-49) and by providing that the outlet is closed, closed system.
Cooling the basic product to the second temperature and heating the basic product to the third temperature while the basic product is isolated in the interior 
Though teaching an outlet, Krueter is silent to a dispenser tap connected to the interior processing chamber for dispensing the chocolate from the interior processing chamber to the ambient environment.  Though silent to a dispenser tap Krueter does teach an outlet for dispensing the processed chocolate and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one specific known device such as a dispenser tap as taught by Agapiou (fig. 10 ref. 26) for the generic teaching of an outlet as taught by Krueter, for its art recognized purpose of chocolate dispensing.
Though silent to a configuration for making ice cream, Krueter does teach the chocolate maker machine being suitable for use with other machines known to use chocolate (pg. 4 lines 10-14).  Thus since chocolate is known topping for ice cream, it would have been obvious to one of ordinary skill in the art at the time the invention was filed further provide an ice cream producing configuration as taught by Agapiou for its art recognized advantage of providing a single machine which produces both ice cream and chocolate as opposed to only the topping.
Krueter is taken as above with respect to claim 11, where it is noted claim 11 is drawn to an apparatus and thus with respect to the claimed temperatures, Krueter is taken to teach such since the device must merely be capable of where Krueter teaches heating and cooling chocolate.
Kreuter is taken as above with respect to claim 24 and with respect to the difference of claim 1 and 24, placing the basic product into the interior processing chamber and heating the basic product to the first temperature in the interior processing chamber the processing cylinder (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37) includes an interior processing chamber (pg. 6 lines 21-22; area within jacket) for processing the basic product and a second temperature adjustable wall surrounding the interior processing chamber (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchangers), wherein the second temperature adjustable wall is separate and distinct from the first temperature adjustable wall (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchange).


Krueter further teaches a first and second processing cylinder for processing a second chocolate, relative continuous operation of a single chocolate “based on the same” but different treatment temperatures (pg. 7 lines 69-77, where both the first processing cylinder and the second processing cylinder are connected to the collection tank in a same manner (continuous manner) for receiving chocolate directly from the collection tank (continuous) for processing into the first and second chocolate respectively.


Claims 1, 11, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krueter (GB 1286486) in view of Roth (Chocolate-The Nobles Polymorphism II), Sollich (4859483) and Agapiou (5447371).
Krueter teaches an apparatus and a method for making chocolate, comprising providing a chocolate processing machine (fig. 1 ref. 36) including at least one processing container (pg. 6 lines 75-76, fig. 1a ref. 37; alternative interpretation pg. 4 line 28-33 heated supply means).  Placing a basic product for forming chocolate inside at least one processing container (fig. 1a ref. 37; alternatively with respect to supply source pg. 4 lines 28-33; pg. 4 lines 66-70), subjecting said product to thermal treatment (pg. 6 lines 15-24; alternatively pg. 4 lines 29-32 means for heating) and mixing (pg. 5 lines 119-120) in the processing container (fig. 1a ref. 37;  lines 3-6), the thermal treatment comprising the following sequence, heating the basic product to a first, chocolate melting temperature (pg. 4 lines 29-31; pg. 4 lines 66-70; pg. 4 lines 70-73 ref. 37; where it is noted that though Krueter teaches cooling at ref. 37 the container is maintained at an elevated temperature due to water heated jacket temperature, i.e. 87.8F), cooling the basic product to a second temperature, which is lower than the first temperature (pg. 4 lines 77-78) and upon the basic product being cooled to the second temperature, heating the basic product to a third temperature, which is between the second temperature and the first temperature (pg. 4 line 82), conducting the thermal treatment by adjusting a temperature of at least one wall of the at least one processing container (pg. 6 lines 21-24; fig. 1a ref. 47), wherein the at least one processing container includes a collection tank (pg. 6 line 22; vessel, fig. 1a ref. 37; supply source pg. 4 lines 27-28) including a first temperature adjustable wall (pg. 6 lines 21-24; fig. 1a ref. 47) and a separate processing cylinder connected to the collection tank (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37), downstream of the collection tank 
Providing that the processing cylinder (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37) includes an interior processing chamber (pg. 6 lines 21-22; area within jacket) for processing the basic product and a second temperature adjustable wall surrounding the interior processing chamber (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchangers), wherein the second temperature adjustable wall is separate and distinct from the first temperature adjustable wall (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchange).
The conducting the thermal treatment includes providing a single thermal treatment plant (pg. 7 lines 70-77; pg. 4 lines 26-30) operating according to a thermodynamic cycle (pg. 6 lines 84-89) and controlling the single thermal treatment plant to adjust temperatures of the first temperature adjustable wall and the second temperature adjustable wall separately and independently from one another (pg. 6 lines 15-20; different heating jackets; pg. 6 lines 90-105; pg. 4 lines 28-32 supply source different heated temperature than ref. 37 pg. 4 lines 66-74).
Wherein the chocolate processing machine and the processing cylinder are surrounded by an ambient environment, where it is noted ambient environment is omnipresent, and with respect to the closed machine relative an area it’s within.
Providing a mixer positioned in the interior processing chamber of the processing cylinder for mixing the basic product in the interior processing cylinder (pg. 6 lines 7-9; screw conveyor relative both interpretations).  
Placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 6 lines 11-14; alternative interpretation relative supply source pg. 4 lines 28-33), after the basic product is heated to the first, chocolate melting temperature, transferring all of the basic product contained in the collection tank to the interior processing cylinder (pg. 5 lines 119-126; pg. 6 lines 79-85), cooling the basic product from the first chocolate melting temperature to the second temperature in the interior processing chamber (pg. 4 lines 33-35; alternative pg. 4 lines 68-79) by adjusting a temperature of a wall of the processing cylinder (pg. 6 lines 15-27; jackets of 37 and heat exchangers), heating the basic product 
It is noted with respect to the phrase to reduce a quantity of type VI crystals present, Krueter teaches applicants same claimed cooling temperature.  It is further noted that the claim “reduce a quantity”, does not exclude type VI crystals, where cooling reduces all type crystals vs. heating.  With respect to promoting formation of stable type V crystals Krueter teaches the same method of heating, cooling and heating to achieve a final chocolate of crystals in the stable form as opposed to the instable form where Georgette teaches cooling to allow “good” crystals to form and re-heating to eliminate any bad crystals that may have formed.  
More specifically Krueter teaches the first temperature is a melting temperature, the second temperature including 29C (pg. 6 lines 129-130), the third temperature between the second temperature and the first temperature (pg. 4 line 82; pg. 7 lines 13-17) and the basic product is enclosed in the processing cylinder to be sealingly isolated from an ambient environment during cooling and heating to the third temperature (fig. 1a ref. 42 and 43, fig 1b ref. 37), where it is noted Krueter teaches defined vessels to achieve a specific temperature though silent to sealingly isolated from an ambient environment.
Providing a first sensor in the collection tank (pg. 6 line 66 ref. 61 first interpretation), though silent to the heat exchangers further comprising sensors and with respect to the second interpretation though silent to a sensor within the heated supply Krueter teaches a second sensor in the interior processing chamber (pg. 6 line 66 ref. 61)   to determine the respective temperatures of the discrete batch (pg. 6 lines 74-75) of the basic product in the collection tank and the interior processing chamber and using signals from the first and second sensors to control the single thermal treatment plant (pg. 6 lines 59-73), operation of the first temperature adjustable wall (pg. 6 lines 59-70), and operation of the second temperature adjustable wall (pg. 6 lines 59-70), to obtain the first temperature, the second temperature and the third temperature (pg. 6 lines 95-130- pg. 7 line 40).
With respect to the second interpretation where the supply container is taken as the processing container, Krueter is silent to mixing (pg. 5 lines 119-120) in the processing container (fig. 1a ref. 37) or a temperature adjustable wall for conducting the thermal treatment by adjusting a temperature of at least one wall of the at least one 
Though silent to mixing in the processing container, Krueter teaches heating to a first temperature above the highest melting temperature (pg. 4 lines 28-32) in addition to teaching supplying the substance from the supply source where each of the subsequent stages and apparatus comprise conveying means for moving the substance.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the supply source comprising a conveying means such as in the instant case mixing means such as a screw conveyor for its art recognized purpose of moving the substance from one processing vessel to another including from the supply source, i.e. processing container, collection tank to vessel 37, i.e. the interior processing chamber (pg. 6 lines 2-14).
Krueter further teaches an apparatus for making chocolate in addition to teaching the chocolate is suitable for supplementary machines (pg. 4 lines 10-14) and thus one of ordinary skill in the art would have been motivated to look to the art of chocolate making machine and machines which dispense heated chocolate as taught by Agapiou.
Thus since Krueter recognizes heating means for heating the supply source, in addition to recognizing heating jackets at subsequent processing vessels for achieving defined temperature regulation and since Agapiou teaches that it is known to provide heating jackets comprising resistance heating elements connected to a side wall (col. 2 lines 37-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the supply source comprising a temperature adjustable wall as the means for heating the supply including resistance heating elements connected to the side wall as taught by Agapiou for its art recognized purpose of achieving a same heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32) as desired by Krueter.  
Though silent to providing a first sensor in the collection tank to determine the respective temperatures of the discrete batch of the basic product in the collection tank, 
Though silent to transferring all of the basic product contained in the collection tank to the interior processing cylinder, Krueter does teach batch preparation (pg. 6 lines 74-75), in addition to heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32) prior to supplying vessel 37 which includes a level sensor (pg. 6 lines 75-80).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the transferring all of the basic product contained in the collection tank to the interior processing cylinder for its art recognized purpose of heating to a first temperature above the highest melting temperature in supply source (pg. 4 lines 28-32) by placing the basic product into the collection tank and heating the basic product to the first, chocolate melting temperature in the collection tank (pg. 4 lines 28-32) prior to supplying the substance to subsequent batch processing as taught by Krueter.
With respect to the first interpretation Krueter is silent to the heat exchangers comprising a sensor within.  Thus since Krueter teaches in the interpretation providing a first sensor in the collection tank (pg. 6 line 66 ref. 61 first interpretation).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a sensor within the heat exchanger in addition to the taught sensor in vessel 37 since Krueter recognizes controlling by temperature regulation of a chocolate mass thus providing an indication of the temperature in further heat exchangers, both relative batch and continuous production and achieving a same respective temperatures of the discrete batch of the basic product in the collection tank and the interior processing chamber as taught by Krueter prior to initiation of subsequent stages.

Roth teaches a same tempering, specifically tempering in order to make the chocolate crystallize exclusively in form V (pg. 1 last 3 lines) by re-heating a cooled chocolate product to a temperature of 31C for melting the thermodynamically unstable nucleation sites and not form V since the re-heating temperature is below that of the melting point of type V 33.8C (pg. 1 reason 2).
More specifically since Krueter teaches the first temperature is a melting temperature, the second temperature including 29C (pg. 6 lines 129-130), the third temperature between the second temperature and the first temperature (pg. 4 line 82; pg. 7 lines 13-17) and the basic product is enclosed in the processing cylinder to be sealingly isolated from an ambient environment during cooling and heating to the third temperature (fig. 1a ref. 42 and 43, fig 1b ref. 37) .
Thus with respect to type V and VI crystals, Krueter teaches cooling to the temperature of 29C (pg. 6 lines 129-130) to promote crystal formation, in addition to teaching the same third re-heating to eliminate unstable forms where Roth teaches re-heating to a third temperature of 31C in order to make the chocolate crystallize exclusively in form V (pg. 2 first 3 par.) due to melting thermodynamically unstable nucleation sites.  Thus while there is no disclosure of type VI crystals, as presently claimed, it is noted Krueter further teaches applicants same claimed product, chocolate.  Thus since Krueter teaches achieving stable substance as opposed to instable (pg. 8 lines 1-2) and since Krueter sets forth all the limitations of the claimed invention with respect to tempering since tempering provides a better product, it is the examiner’s position that 
Thus since Roth teaches the same tempering achieving Type V crystals, which as taught by Krueter are stable it would have been obvious to one of ordinary skill in the art to teach the defined steps relative Type V and Type VI crystals the motivation being tempering chocolate to achieve an end product which crystallize exclusively in form V (pg. 2 first 3 par.) due to melting thermodynamically unstable nucleation sites since the diverse polymorphs are formed under different crystallization conditions. The thermodynamically most stable form, VI, has a dull surface and soft texture; only form V shows the hardness and glossy surface appreciated by the consumer as taught by Roth (pg. 1 par. 2).
 Since Krueter teaches heating to a first temperature above the highest melting temperature of the chocolate (pg. 3 lines 29-31), though silent to a first temperature of between 43C and 47C, Krueter does teach a predetermined treatment program and cooling once the chocolate reaches the temperature above a first melting temperature (pg. 6 lines 85-100).
Sollich teaches a same tempering process as Krueter including a first temperature of 43-50C (col. 10 lines 14-16), cooling to a second same temperature including 29C (col. 10 lines 31-32) a same temperature as taught by Krueter and heating to a third temperature including approximately 31.5C (col. 10 lines 41-43).
Thus it would have been obvious to one of ordinary skill in the art to teach a temperature of between 43C and 47C as taught by Sollich (col. 10 lines 14-16) for its art recognized and Krueters same desired purpose of melting the chocolate material, the motivation being melting temperatures which achieve the desired fluid and melted homogenous mass as desired by both and for its art recognized purpose of tempering chocolate and more specifically providing a basic melting process to melt the cocoa butter crystals completely as desired by Krueter.
 Krueter is silent to teaching a time of keeping being greater than 0 minutes and less than 7 minutes at the product first temperature.  However Krueter does teach a continuous process, a predetermined treatment program and cooling once the chocolate reaches the first melting temperature (pg. 6 lines 85-100).  Thus since Krueter desires providing the chocolate heated to a specific temperature it would have been obvious to one of ordinary skill in the art to teach a time of less than 7 minutes, such as in the instant case immediately, or once the first melting temperature is attained for its art recognized 
Though silent to the third temperature being 31C, Krueter does teach tempering chocolate where tempering as taught by Krueter includes a third step of re-heating the mass without overheating up to a predetermined third temperature (pg. 7 lines 12-14).  Thus since Krueter and Roth teach re-heating to temperatures without over heating and since Roth teaches the temperatures as a function of the specific type of chocolate, including 31C and since Sollich teaches a temperature range of 29-34C (col. 3 lines 18-20) which includes the temperatures as taught by Krueter in addition to teaching approximately 31C (col. 10 line 43; 31.5C) for its art recognized purpose of generating stable beta-type crystals to ensure that the mass will heat up over the melting range of the unstable crystals during the heating phase that follows the cooling phase while still retaining the stable crystals (col. 3 lines 5-10).
It would have been obvious to one of ordinary skill in the art to teach a temperature in the range as taught by Sollich, i.e. 29-34C, which comprises the temperature of Krueter and more specifically a specific desired third temperature of 31C as taught by Roth the motivation being tempering chocolate to achieve an end product which crystallize exclusively in form V (pg. 2 first 3 par.) due to melting thermodynamically unstable nucleation sites since the diverse polymorphs are formed under different crystallization conditions. The thermodynamically most stable form, VI, has a dull surface and soft texture; only form V shows the hardness and glossy surface appreciated by the consumer as taught by Roth (pg. 1 par. 2).
In addition with respect to the selection of a singular temperature, Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).  Thus since is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.  In the instant case Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case Krueter teaches the important aspect of after cooling to 29C as claimed heating the product to a third temperature which is between the second and first temperatures and thus it would have been obvious to one of ordinary skill in the art to teach a temperature within a range as taught by Krueter thus achieving the same final product at a third temperature without overheating (pg. 7 lines 15-25).
Krueter teaches a regulating device or a program control unit for carrying out the described steps is not difficult and thus capable of a defined third temperature.
Krueter further teaches providing a transfer system (pg. 6 lines 74-84; second interpretation fig. 1a ref. 46) connected between the collection tank and the interior processing chamber for transferring the basic product from the collection tank to the interior processing chamber (pg. 6 lines 74-84; second pg. 6 lines 11-14), the transfer system including a duct (pg. 5 lines 121-125; second pg. 6 lines 80-81; supply line).
 With respect to the first interpretation where vessel 37 is the collection tank, though silent to comprising a pump in the duct connecting with the heat exchangers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific from the broadly taught conveying means or drives means which are known as taught by Krueter (pg. 6 lines 9-11) such as pump, which Krueter also recognizes as a conveying means (pg. 7 lines 45-49) for its art recognized purpose of conveying, such as in the instant case pumping, the basic product from the collection tank to the interior processing chamber (pg. 6 lines 95-98).

After transferring all of the basic product contained in the collection tank to the interior processing chamber, isolating the basic product in the interior processing chamber from:
1)    the collection tank by providing that the pump is not pumping (pg. 6 lines 80-84), and
2)    air in the ambient environment outside the interior processing chamber by sealing the interior processing chamber from the ambient environment by the providing that the pump is not pumping (pg. 7 lines 43-49) and by providing that the outlet is closed, closed system.
Cooling the basic product to the second temperature and heating the basic product to the third temperature while the basic product is isolated in the interior processing chamber from the collection tank (separate) and from the air in the ambient environment outside the interior processing chamber (pg. 6 lines 1-14; enclosed.)
Though teaching an outlet, Krueter is silent to a dispenser tap connected to the interior processing chamber for dispensing the chocolate from the interior processing chamber to the ambient environment.  Though silent to a dispenser tap Krueter does teach an outlet for dispensing the processed chocolate and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one specific known device such as a dispenser tap as taught by Agapiou (fig. 10 ref. 26) for the generic teaching of an outlet as taught by Krueter, for its art recognized purpose of chocolate dispensing.
Though silent to a configuration for making ice cream, Krueter does teach the chocolate maker machine being suitable for use with other machines known to use chocolate (pg. 4 lines 10-14).  Thus since chocolate is known topping for ice cream, it would have been obvious to one of ordinary skill in the art at the time the invention was filed further provide an ice cream producing configuration as taught by Agapiou for its 
Krueter is taken as above with respect to claim 11, where it is noted claim 11 is drawn to an apparatus and thus with respect to the claimed temperatures, Krueter is taken to teach such since the device must merely be capable of where Krueter teaches heating and cooling chocolate.
Kreuter is taken as above with respect to claim 24 and with respect to the difference of claim 1 and 24, placing the basic product into the interior processing chamber and heating the basic product to the first temperature in the interior processing chamber the processing cylinder (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37) includes an interior processing chamber (pg. 6 lines 21-22; area within jacket) for processing the basic product and a second temperature adjustable wall surrounding the interior processing chamber (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchangers), wherein the second temperature adjustable wall is separate and distinct from the first temperature adjustable wall (pg. 7 lines 70-77 second heat exchanger; alternative interpretation cylinder following supply tank ref. 37 pg. 6 lines 21-27; jacket heat exchange).
Krueter further teaches a first and second processing cylinder for processing a second chocolate, relative continuous operation of a single chocolate “based on the same” but different treatment temperatures (pg. 7 lines 69-77, where both the first processing cylinder and the second processing cylinder are connected to the collection tank in a same manner (continuous manner) for receiving chocolate directly from the collection tank (continuous) for processing into the first and second chocolate respectively.


Response to Arguments
With respect to applicants urging Agapiou is silent to the electrical resistance element connected to the side wall and instead teaches the bottom of the container.  Applicant is urged to col. 2 lines 40-41 which teaches in addition to the bottom of the container, the electrical resistance elements are further “partly on the shell”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792